Dear Mr. Hebert:
On behalf of the Board of Commissioners of the North Allen Parish Water District (the "District"), you have requested the opinion of this office regarding the provision of water service to property located within the boundaries of the District but which have been annexed by the City of Oakdale. Specifically, you are interested in determining whether the City of Oakdale may extend or offer service to residents situated in the areas overlapped by the City, and whether the residents of the annexed areas can terminate the service they receive from the District.
As your correspondence indicates, R.S. 33:221 provides municipalities and special service districts with the authority to enter into contracts which provide either the municipality or the special service district with the exclusive right to provide service to the annexed area.
This office has previously opined that by providing municipalities and service districts with a right to contract, the legislature, through R.S. 33:221, has recognized that, in absence of such a contract granting jurisdiction to the municipality, a special service district has the right to continue to provide service to an area annexed by a municipality. Atty. Gen. Op. No. 92-296. In our opinion, the District has the right to continue to provide service to the residents and businesses located within the area of the District that has been annexed by the City of Oakdale.
However, R.S. 33:221 is permissive in that the District and the City of Oakdale may contract and thereby provide one or the other with the exclusive right to provide service in the overlapped area. Apparently, unless the District and the City do so contract, both have the right to provide service to the overlapped area.
We are unaware of any provision of law which indicates that the District's continued right to provide service to the areas of the District which have been annexed by the City is exclusive. The District may wish to seek legislative guidance in the form of legislation addressing this issue in the upcoming regular legislative session.
We trust this to be of assistance, and hope that you will not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                        Richard P. Ieyoub Attorney General
                        By: Jeanne-Marie Zeringue Barham Assistant Attorney General